                      Case 1:21-mj-00173-ZMF Document 1 Filed 01/27/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                          District of &ROXPELD

                  United States of America                          )
                             v.                                     )
                  William D. Merry Jr.                              )      Case No.
                                                                    )
                                                                    )
                                                                    )
                                                                    )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     January 6, 2021             in the county of                              in the
                         LQWKH'LVWULFWRI      &ROXPELD , the defendant(s) violated:
             Code Section                                                     Offense Description

 18 U.S.C. § 641-Theft of Government Property
 18 U.S.C. § 1752(a)(1)- Knowingly Entering or Remaining in any Restricted Building or Grounds
 18 U.S.C. § 1752(a)(2)- Disorderly Conduct Which Impedes the Conduct of Government Business
 40 U.S.C. § 5104(e)(2) Disruptive Conduct in the Capitol Buildings



         This criminal complaint is based on these facts:
  6HHDWWDFKHGVWDWHPHQWRIIDFWV




         9
         u   Continued on the attached sheet.


                                                                                              Complainant’s signature

                                                                                        Jorge Herrera, Special Agent
                                                                                               Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3
E\WHOHSKRQH
                                                                                                         2021.01.27
Date:             01/27/2021                                                                             18:29:15 -05'00'
                                                                                                    Judge’s signature

City and state:                         :DVKLQJWRQ'&                         Zia M. Faruqui, U.S. Magistrate Judge
                                                                                               Printed name and title
